Citation Nr: 0111374	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for dermatophytosis and 
onychomycosis of the feet, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952 and from August 1954 to March 1959.  This case 
comes to the Board of Veterans' Appeals (Board) from an April 
2000 RO decision which granted an increased rating, from 0 
percent to 10 percent, for the veteran's service-connected 
dermatophytosis and onychomycosis of the feet.  On his June 
2000 substantive appeal (VA Form 9), the veteran requested a 
hearing before a member of the Board, but in August 2000 he 
withdrew his hearing request.  


FINDINGS OF FACT

The veteran's service-connected skin condition of the feet 
(dermatophytosis and onychomycosis) is currently manifested 
by onychomycosis of the toenails; the condition does not 
involve constant exudation or itching, extensive lesions, or 
marked disfigurement.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected dermatophytosis and onychomycosis 
of the feet have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7806, 7813 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1948 to 
August 1952 and from August 1954 to March 1959.  His service 
medical records show that in July 1952 he was hospitalized 
for a skin condition (fungal infection) on the feet.  The 
diagnosis was dermatophytosis.  In June 1956, he received 
additional treatment for a skin condition, diagnosed as mild 
tinea pedis.  

VA examinations in August 1964 and July 1977 show 
hyperhidrosis of the feet with no scaling, and thickening of 
the nail of the right big toe with numerous white striae 
(diagnosed as onychomycosis).  

In April 1980, the RO received the veteran's claim for 
service connection for a skin condition of the feet.  He 
stated that his toes swelled and broke out in blisters, 
requiring him to wear sandals.  

A May 1980 VA examination shows a scaly erythematous rash on 
the feet with brittle toenails containing white striae, 
diagnosed as dermatophytosis and onychomycosis of the 
toenails.

In an October 1980 decision, the RO granted service 
connection and a noncompensable rating for dermatophytosis 
with onychomycosis of the feet.

VA outpatient records show that the veteran was seen in the 
podiatry clinic in April 1998, June 1998, May 1999, August 
1999, October 1999, December 1999, and February 2000 for foot 
care (reduction of mycotic nails).  On each visit, he denied 
any new problems with his feet, and he was to return for 
follow-up in a couple of months.  The diagnosis was mycotic 
nails.  It appears that these visits were for routine 
monitoring of his feet because of diagnosed diabetes.

In March 2000, the RO received the veteran's claim for an 
increased rating for his service-connected dermatophytosis 
and onychomycosis of the feet.  He alleged his condition had 
worsened since the effective date of service connection for 
the condition.  

On an April 2000 VA examination, the veteran complained of a 
history of dermatophytosis and onychomycosis of the feet (and 
of seborrheic dermatitis, which is a separate service-
connected disability not presently at issue).  He reported 
that he wore white socks to help with the problems on his 
feet.  He reported that his rashes itched and were somewhat 
bothersome.  On examination, there was onychomycosis of both 
feet.  The impression, in pertinent part, was onychomycosis 
of the nails of the feet.  The examiner remarked that photos 
were taken and sent to the RO under separate cover.  One 
pertinent photo, received at the RO in May 2000, was taken of 
the veteran's right foot and reflected a condition of the 
toenails.  

In an April 2000 decision, the RO granted an increased 
rating, from 0 percent to 10 percent, for the veteran's 
service-connected dermatophytosis and onychomycosis of the 
feet.  

In a May 2000 statement, the veteran expressed his notice of 
disagreement with the RO's decision, claiming that his 
condition warranted a 30 percent rating.  He stated that he 
had to wear white cotton socks at all times and that if he 
wore any other type of colored sock his feet would swell and 
break out in a rash, similar to "poison-ivy," and itch over 
the entire area covered by the socks.  

II.  Analysis

The veteran claims that a rating in excess of 10 percent is 
warranted for his service-connected skin condition of his 
feet.  The claims file shows that through its discussions in 
the rating decision and statement of the case, the RO has 
notified him of the evidence needed to substantiate his 
claim.  Additionally, the RO has obtained VA treatment 
records as requested by the veteran, afforded the veteran an 
opportunity for a personal hearing (he canceled his request 
for a hearing before a member of the Board), and provided him 
with a VA examination.  Accordingly, the Board is satisfied 
that all relevant evidence has been properly developed and 
that no further assistance is required to comply with the 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The veteran's service-connected skin condition of the feet 
involves a fungal infection of the skin of the feet 
(dermatophytosis, also known as tinea pedis) and of the 
toenails (onychomycosis).  In simple terms, the condition is 
athlete's feet including toenail involvement.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The RO has rated the veteran's service-connected 
dermatophytosis and onychomycosis of the feet as 10 percent 
disabling.  Skin disorders listed at 38 C.F.R. § 4.118, 
Diagnostic Codes 7807 through 7819 (including Code 7813 for 
dermatophytosis), are rated as for eczema.  38 C.F.R. 
§§ 4.20, 4.118.  There is no specific diagnostic code for 
onychomycosis, and it is therefore rated by analogy to 
eczema.  Id.  Eczema manifested by exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent rating.  Eczema manifested by exudation 
or constant itching, extensive lesions, or marked 
disfigurement, warrants a 30 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7806. 

A review of the recent medical evidence shows that the 
veteran has been treated at the VA on numerous occasions from 
1998 to 2000 for reduction of mycotic nails.  On those visits 
to the podiatry clinic, he denied any other problems with his 
feet.  On an April 2000 VA examination, he reported that he 
wore white socks to help with problems on his feet and that 
he had rashes that itched and were somewhat bothersome.  (It 
is noted that the complaint of itchy rashes was also in 
reference to the veteran's seborrheic dermatitis, which is a 
service-connected disability that is not at issue in this 
decision.)  The examination revealed only onychomycosis of 
the toenails.  A photo taken at the examination reflects a 
condition of the toenails.  The recent outpatient records and 
the compensation examination do not describe an active fungal 
infection of the feet, other than of the toenails.

The veteran claims that in regard to his service-connected 
skin condition of the feet he can only wear white cotton 
socks or else his feet would swell, break out in a rash, and 
itch all over the area covered by some other type of sock.  
He maintains that his disability warrants a 30 percent 
rating.  A review of the recent medical evidence, however, 
does not show that there is constant exudation or itching, 
extensive lesions, or marked disfigurement, for a 30 percent 
rating under Codes 7806 and 7813.  Signs and symptoms of the 
condition do not exceed the 10 percent criteria under these 
codes.  

The weight of the evidence is against a rating in excess of 
10 percent for the veteran's service-connected 
dermatophytosis and onychomycosis of the feet.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his skin condition of the feet, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased rating for dermatophytosis and onychomycosis of 
the feet is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

